PER CURIAM. This matter involves a gag order issued by Juvenile Judge Stacey Zimmerman regarding photographs of the victim and the juvenile by the media in the attempted capital murder proceedings in juvenile court. The gag order does not affect the continued publication of photographs of both the victim and juvenile published prior to the gag order. The Arkansas Democrat-Gazette and other publications, as petitioners, have moved this court for the following relief: •Petition for Writ of Mandamus ordering the judge to rescind the gag order. •Petition for Temporary Relief from the gag order pending our decision on mandamus or, alternatively, for an accelerated proceeding. •Motion to Expedite consideration of the mandamus petition and Petition for Temporary Relief. •Two Motions to Supplement the Record with transcripts of two hearings on the matter.  We deny the Petition for Temporary Relief from the gag order but grant the alternative Petition for an Accelerated Proceeding. We grant the Motion for Expedited Consideration of the Petition for Writ of Mandamus and the Motions to Supplement the Record. Because we have expedited the Petition for Writ of Mandamus and accelerated this matter, a decision will be rendered during this term of court. THORNTON, J., not participating.